Case 1:16-cv-05381-LGS Document 89-1 Filed 10/09/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
RUBEN AN,
STIPULATION AND
Plaintiffs, ORDER OF DISMISSAL
-against- 16 CV 5381 (LGS)
THE CITY OF NEW YORK,
Defendant.
x

 

WHEREAS, the parties have reached a settlement agreement and now desire to
resolve the remaining issues raised in this litigation, without further proceedings and without
admitting any fault or liability;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
and between the undersigned, that

L. The above-referenced action is hereby dismissed with prejudice; and
Case 1:16-cv-05381-LGS Document 89-1 Filed 10/09/18 Page 2 of 2

2. Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shal! continue to maintain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in the

Stipulation of Settlement executed by the parties in this matter.

Dated: New Yor

By:

By:

New York
October 7 2018
THE LEGAL AID SOCIETY

199 Water Street, 6" Floor
New York, New York 100038
Attorneys for Plaintiff Ruben An

‘Cynthia H. Conti-Cook By:

Josh Carrin
Sarah Sullivan

PROSKAUER
{1 Times Square
New York, New York 10036-8299

ht Ve

William C. Silverman
Zachary Chalett

ZACHARY W. CARTER
Corporation Counsel of the
City of New York

Aitorney for Defendant City of New York
100 Church Street, 3 Floor

New HilehS York 10007
Wik d

Mark D. Zuckerman
Senior Counsel

SO ORDERED:

 

HON. LORNA G. SCHOFIELD
UNITED STATES DISTRICT JUDGE

Dated: . 2018
